Interim Decision #1702

MATTER Or ANASTASTADIE

In Visa Petition Proceedings
A-14827098
Decided by Board February 21, 1967
Mere recognition by petitioner (the Uatural father) of beneficiary. who was

born out of wedlock in Greece in 1957, does not constitute legitimation for
immigration purposes (section 101(b) (1) (C), Immigration and Nationality
Act, as amended), since under the law of Greece legitimation is effected only
by the subsequent marriage of the natural parents or by judicial tleerep.

The case conies forward on appeal from the order of the District
Director, New York District, dated October 20, 1900 denying the visa
petition for the reason that section 101 (b) (1) of the Immigration and
Nationality Act, among other things, defines a child as "an unmarried
person under twenty-one years of age who is (A) a legitimate child
. ."; the facts presented disclose that the petitioner was never married to the beneficiary's mother and that he has not been otherwise
legitimated; it is concluded that the beneficiary is not a child as defined in section 101(b) (1 ) of the Act.
The petitioner, a native and citizen of Greece, a lawful permanent
resident of the United States, 33 years old, male, seeks preference
quota status on behalf of the beneficiary as his child. The beneficiary
is a native and citizen of Greece, nine years old, male. A notarized
statement by the petitioner is to the effect that the beneficiary was born
in Chalkis, Greece on January 1, 1957 out of wedlock; that the mother
of the child died after birth; that in the municipality of Chalk-is the
petitioner acknowledged he was the father of the beneficiary and that
the mother was named. Ioanna. The petitioner admits that he was never
married to the mother of the child because at that time he was a student and did not have the means to support her.
Section 101(b) (1) defines the term "child" to mean ... (A) a legitimate child or (C) a child legitimated under the law of the child's
residence or domicile, or under the law of the father's residence or
domicile, whether in or outside the United States, if such legitimation
takes place before the child reaches the age of 18 years and the child
99

Interim Decision #1702
is in the legal custody of the legitimating parent or parents at the
time of such legitimation.
The petitioner has submitted a birth certificate showing that the
beneficiary was registered in the register of male citizens of the municipality of Chalkis under serial number 260 and year of birth 1957 born
in Chalkis. In connection with the appeal he has submitted a certificate
dated November 4,1966 that the mayor of Chalkis certifies that under
Law 5521/1932 as amended by Law 2742/1954 "for qualification of
register of males" the beneficiary, son of Sotiri and Ioanna, is registered in the register of the community under serial number 260 and
year of birth 1957 born in Chalkis; that the above-mentioned is a
natural legitimate child of Sotiri Anastasiadis, son of Sokratis and
Anastasia. born in Chalkis in year 1933. The petitioner claims that by

virtue of this latter document dated November 4. 1966 the beneficiary
is his legitimate child.
Information has been obtained from the Library of Congress regarding "Acknowledgment and Legitimation of Illegitimate Children
under Greek Law." 2 Under the Greek Civil Code of 1940, an illegitimate child has the legal status of a legitimate child with respect to
its mother and her relatives by blood (Article 1530). The father may
acknowledge an illegitimate child as his own (Article 1532). An
illegitimate child acquires through voluntary acknowlegment his father's surname and, unless there are legal provisions to the contrary, the
rights and obligations of a legitimate child (Article 1537). While an
acknowledgment improves the situation of an illegitimate child, only its
legitimation puts it on equal standing with a legitimate child. The
Greek Civil Code recognizes two kinds of legitimation: legitimation
by subsequent marriage (Articles 1556-1559) and legitimation by judicial decree (Articles 1560-1567) . A child legitimated by the subsequent
marriage of its parents acquires in every regard the legal position of

a legitimate child with respect to both parents (Article 1559). An
illegitimate child may be legitimated by judicial decree upon the petition of the father who must personally appear in court (Article 1560).
Legitimation by judicial decree is admissible only under the following conditions: (1) the father has no legitimate descendants; (2) if,
because of the death of the mother or for any other reason, legitimation by subsequent marriage is impossible; (3) if the child or its legal
representative gives his consent, which consent shall be declared before the court (Article 1561). A child legitimated by judicial decree
shall enjoy the legal position of a legitimate child in relation to his

father in every respect (Article 1567).
'Prepared by Dr. Zenon Nizankowald, European Law Division (February
1967).

100

Interim Decision #1702
In regard to whether the document submitted by the petitioner constitutes sufficient evidence for legitimation, it is the author's personal
opinion that their value to show the indicated status is doubtful. Both
certificates were issued pursuant to the basic law 5521/1932, as amended
by Law 2742/1954, "Peri katartismou metroon arrenon," which makes
the recording of the birth of males for the purpose of the military draft
mandatory. Such recording, however, would not seem to be a.substitute

for recording the birth in the vital statistics register as provided for
by the basic Law 5097, "Peri lexiarchikon praxeon," of August 24/25,
1931. While the latter requires detailed data concerning the birth of
every child, regardless of sex, and such registration of birth is accorded evidentiary force (with limitations under Article 10, paragraph
1), the former law concerns only the registration of male children for
military draft purposes, thus probably lacking the evidentiary force

mentioned above.
In summary, under Greek law an illegitimate child is legitimate only
with respect to its another and not to its father. The father may

acknowledge an illegitimate child as his own which somewhat improves
the civil status of the child. However, the Greek Civil Code recognizes
but two kinds of legitimation legitimation by subsequent marriage
and legitimation by judicial decree. Accordingly, the beneficiary in the
instant case, who has merely been recognized by his natural father, has
not been legitimated and does not have the status of a "child" for immigration purposes. The appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

101

